Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The disclosure is objected to because of the following informalities: On page 16, line 28 of the specification, the phrase “Figure 6” should be changed to –Figures 6A-6C—since the drawings depict figures 6A-6C.  
Appropriate correction is required.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 1, the phrase “the hemoglobin F (HbF) content” lacks antecedent basis. On line 7 of claim 1, the phrase “the fluorescence intensity” lacks antecedent basis. On lines 7-8 of claim 1, the phrase “each erythroid cell of a set of erythroid cells” is indefinite since it is not clear whether the “set of erythroid cells” in this phrase refers to the isolated, permeabilized, and labeled erythroid cells recited in steps a)-c) of claim 1. The erythroid cells recited in steps a)-c) in claim 1 are not positively recited as a “set” of erythroid cells. Step e) in claim 1 is indefinite since it is not clear how the hemoglobin F content of each erythroid cell is determined. Is the hemoglobin F content of each erythroid cell determined from the measured fluorescence intensity of each erythroid cell? Does the measured fluorescence intensity of each erythroid cell directly correlate with the hemoglobin F content of each erythroid cell? 

On line 1 of claim 11, the phrase “the therapeutic efficacy” lacks antecedent basis. On line 6 of claim 11, the phrases “the results” and “the determination” lack antecedent basis. On line 9 of claim 11, the phrase “the amount” lacks antecedent basis. 
On line 2 of claim 12, the phrase “the reference threshold” lacks antecedent basis since claim 12 depends from claim 10, and claim 10 does not positively recite any reference threshold.  The phrase "for example" in claim 12 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
On line 6 of claim 13, the phrase “the reference threshold” lacks antecedent basis. Step c) of claim 13 is indefinite since it is not understood why a treatment is initiated in the patient when the HbF content is determined to exceed a reference threshold. The specification describes that the presence of HbF in red blood cells helps to alleviate the symptoms of sickle cell disease or β-thalassemia since HbF serves to prevent the polymerization of HbS, which is known to cause these diseases. Therefore, it seems that treatment for sickle cell disease or β-thalassemia should 
The phrase "for example" in claim 15 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
On line 2 of claim 16, the phrase “the suitable treatment” should be changed to –the appropriate treatment—so as to use the same terminology as recited in claim 13. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amoyal et al (article from Hemoglobin, vol. 27, no. 2, pages 77-87, 2003).
Amoyal et al teach of an in vitro method for determining a hemoglobin F (HbF) content of each erythroid cell of a set of erythroid cells. The method allows HbF content to be determined on a single cell basis, and comprises the steps of obtaining a blood sample from a human patient (claims 3 and 17, see Table 1 on page 80 of Amoyal et al which list the types of patients analyzed in the method), isolating erythroid cells (i.e. red blood cells, claim 9) from the blood using centrifugation, fixing the isolated red blood cells with paraformaldehyde (claims 2 and  7), permeabilizing the membrane of the fixed cells with a mixture of ethanol and acetone, labeling the HbF of the permeabilized cells with an anti-HbF antibody conjugated to a phycoerythrin (PE) fluorochrome (claim 4), measuring a fluorescence intensity of each red blood cell using flow cytometry, and determining the HbF content of each red blood cell from the measured fluorescence intensity of each red blood cell (claim 1).  Amoyal et al teach that the intensity of fluorescence emitted by each of the red blood cells, expressed as the mean fluorescence channel (MFC), provides a semi-quantitative estimation of cellular HbF content in each of the cells (claim 1). Amoyal et al teach that fluorescence emission of each cell of a set of 10,000 cells is measured using flow cytometry (claim 8). Amoyal et al also teach that the patients analyzed in the method comprise patients having β-hemoglobinpathies such β-thalassemia, and that an increase in HbF content in red blood cells serves to ameliorate the symptoms of this disease. The method is used for monitoring patients having β-thalassemia following a transfusion treatment, and is also used for monitoring the efficacy of a treatment for β-thalassemia comprising the administration of hydroxyurea to a patient since hydroxyurea serves to elevate HbF production in erythroid cells. See the abstract, Table 1, pages 77-81 and 84-85 of Amoyal et al. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amoyal et al (article from Hemoglobin, vol. 27, no. 2, pages 77-87, 2003). For a teaching of Amoyal et al, see previous paragraphs in this Office action.
With regards to claims 10 and 12, Amoyal et al fail to teach that an amount of red blood cells transfused into the patients analyzed in the method is determined using the measured HbF content of each of the red blood cells. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the measured HbF content of each of the red blood cells analyzed from the patients in the method taught by Amoyal et al to determine an amount of red blood cells transfused into the patients since the method taught by Amoyal et al serves to determine an amount of HbF contained in each single red blood cell of the RBCs analyzed in patients undergoing a transfusion, including transfused red blood cells having zero HbF, thus allowing the transfused red blood cells to be detected in the method.
With regards to claim 11, Amoyal et al fail to teach of a method for monitoring a therapeutic efficacy of a treatment for sickle cell disease or β-thalassemia by determining when a predetermined percentage of red blood cells of the cells analyzed have an HbF content which exceeds a reference threshold. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Amoyal et al for monitoring a therapeutic efficacy of a treatment for sickle cell disease or β-thalassemia by determining when a predetermined percentage of red blood cells of the cells analyzed have an HbF content which exceeds a reference threshold since Amoyal et al teach that the method can be used for monitoring the efficacy of a treatment for β-thalassemia comprising the administration of hydroxyurea to a patient, and the method taught by Amoyal et al also measures the content of HbF in each read blood cell, thus allowing a determination of when the hydroxyurea causes a sufficient elevation in HbF production in erythroid cells past a predetermined threshold to indicate its therapeutic efficacy. 
With regards to claims 13-16, Amoyal et al fail to teach of a method of treating sickle cell disease or β-thalassemia with a treatment such as hydroxyurea when at least a predetermined percentage of red blood cells, such as at least 50%, of the set of RBCs analyzed has an HbF content which exceeds a reference threshold. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Amoyal et al for treating sickle cell disease or β-thalassemia with a treatment such as hydroxyurea when at least a predetermined percentage of red blood cells, such as at least 50%, of the set of RBCs analyzed has an HbF content which exceeds a reference threshold since Amoyal et al teach that the method can be used for monitoring a treatment for β-thalassemia comprising the administration of hydroxyurea to a patient, and the method taught by Amoyal et al also measures the content of HbF in each read blood cell, thus allowing a determination of when the HbF content in the red blood cells reaches a predetermined threshold level which is indicative of a need for treatment of the disease (i.e. sickle cell disease or β-thalassemia). 
With regards to claims 12, 15 and 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the reference threshold level used to determine a need for treatment or the efficacy of treatment for sickle cell disease or β-thalassemia in a patient in the method taught by Amoyal et al to the levels recited in claims 12, 15 and 20 since the determination of reference threshold levels of a marker in a diagnostic method is set arbitrarily to a desired level based upon the disease being treated and how the specific marker level serves to indicate the disease, and one of ordinary skill could easily establish these reference threshold levels using routine experimentation. With regards to claims 18-19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the HbF content for each of at least 100,000 erythroid cells or between 50,000 and 100,000 erythroid cells in the method taught by Amoyal et al so as to obtain a greater indication of the overall HbF content of the erythroid cells analyzed in the blood sample, which can be achieved by adjusting the parameters of the flow cytometer used to analyze the erythroid cells. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amoyal et al (article from Hemoglobin, vol. 27, no. 2, pages 77-87, 2003) in view of van Weeghel et al (US 7,485,433). For a teaching of Amoyal et al, see previous paragraphs in this Office action. Amoyal et al fail to teach that the anti-HbF antibody used in the method is directed against the gamma chain of HbF, and fail to teach that the membrane of the isolated erythroid cells is permeabilized with sodium dodecyl sulfate. 
van Weeghel et al teach of a method for determining the presence of HbF in red blood cells as an indication of hemoglobinopathies (i.e. sickle cell disease and β-thalassemia) in a patient. The method comprises the steps of obtaining a blood sample from a human patient, isolating red blood cells from the sample, fixing the membranes of the red blood cells using paraformaldehyde, permeabilizing the fixed red blood cells using sodium dodecyl sulfate, labeling the HbF in the permeabilized red blood cells with an anti-HbF antibody which is specific for the gamma chain of human HbF and which is conjugated to phycoerythrin (PE) fluorochrome, measuring the fluorescence of the labeled red blood cells using flow cytometry, and determining a presence of HbF in the red blood cells from the measured fluorescence. See lines 21-45 in column 4, lines 34-56 in column 5, lines 25-33 in column 6, lines 30-67 in column 10, lines 1-17 in column 11 and lines 19-25 in column 12 of van Weeghel et al. 
Based upon a combination of Amoyal et al and van Weeghel et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an anti-HbF antibody in the method taught by Amoyal et al that is directed against the gamma chain of HbF since van Weeghel et al teach that in a similar type of method to that taught by Amoyal et al for determining HbF in red blood cells, that it is advantageous to use an anti-HbF antibody that is directed against the gamma chain of HbF since this type of antibody allows for a highly sensitive detection of HbF in red blood cells. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to permeabilize the membrane of the isolated erythroid cells in the method taught by Amoyal et al with sodium dodecyl sulfate rather than with a mixture of ethanol and acetone since van Weeghel et al teach that sodium dodecyl sulfate can also permeabilize the membranes of red blood cells equivalently to a mixture of ethanol and acetone in order to allow the cells to be labeled with an anti-HbF antibody. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Burshteyen et al who teach of a differential determination of hemoglobins in a blood sample; Van Agthoven et al who teach of a method for measurement of cellular hemoglobin; and both articles to Hebert et al (from Blood, vol. 134, suppl. 1, pages 1-7, November 13, 2019 and from the American Journal of Hematology, vol. 95 (11), pages 1235-1245, November 2020) which both teach of determining a content of HbF in individual red blood cells substantially as claimed; however, both articles to Hebert et al are not prior art against the instant claims since both of these articles were published after the effective filing date of the instant application. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 11, 2021